  Case 20-60860           Doc 47       Filed 09/17/20 Entered 09/17/20 13:56:52     Desc Main
                                        Document     Page 1 of 29




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division


 In re:

 SERVICE DOGS BY WARREN                                    Case No. 20-60860-RBC
 RETRIEVERS, INC.,                                         Chapter 7

 Debtor.


  CHAPTER 7 TRUSTEE’S MOTION FOR EXAMINATION OF CERTAIN PARTIES
            PURSUANT TO RULE 2004 OF THE FEDERAL RULES
                    OF BANKRUPTCY PROCEDURE

          W. Stephen Scott (the “Trustee”), the Chapter 7 Trustee for the bankruptcy estate of

Service Dogs by Warren Retrievers, Inc. (the “Debtor”), by and through his undersigned counsel,

hereby files this motion (the “Motion”) for entry of an order pursuant to Rule 2004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(G) of the Local Rules

(the “Local Rules”) of the United States Bankruptcy Court for the Western District of Virginia

(the “Bankruptcy Court”) compelling the 2004 Parties (as defined herein) to produce certain

documents and submit to examination. In support of the Motion, the Trustee respectfully states as

follows:


__________________________________
Robert S. Westermann (VSB No. 43294)
Kristen E. Burgers (VSB No. 67997)
Brittany B. Falabella (VSB No. 80131)
HIRSCHLER FLEISCHER, PC
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:      804.771.9500
Facsimile:      804.644.0957
E-mail:         rwestermann@hirschlerlaw.com
                kburgers@hirschlerlaw.com
                bfalabella@hirschlerlaw.com

Counsel for W. Stephen Scott, Chapter 7 Trustee
of the Estate of Service Dogs by Warren Retrievers, Inc.
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52           Desc Main
                                  Document     Page 2 of 29




                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      The statutory predicates for the relief requested herein are Section 105(a) of the

Bankruptcy Code, Bankruptcy Rule 2004, and Local Rule 9013-1(G).

                                        BACKGROUND

       3.      On May 29, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”). Thereafter,

the Trustee was duly appointed as the Chapter 7 Trustee.

       4.      The Debtor was in the business of raising, training, and placing purported service

dogs with individuals with certain diseases or disorders, such as diabetes, autism, post-traumatic

stress disorder, and seizure disorders. The Debtor characterized these conditions as “invisible

disabilities, ” which its service dogs were trained to detect and to alert either the individual or

family members of an imminent acute condition.

       5.      The Debtor’s business operations were based on an approximately 235-acre farm

located in Madison County, Virginia, which is comprised of two parcels. The larger parcels,

consisting of approximately 158 acres, a house, and other buildings and improvements, is owned

by Bordeaux Farms, LLC (“BF”). The adjacent approximately 75-acre parcel is owned by

Charitable Occasion, LLC (“CO”). The Debtor entered into a Lease Agreement dated October 31,

2011, for office and kennel space. The monthly rent payment was $3,600.00.

       6.      BF and CO are each controlled by Mr. Warren, the Debtor’s principal. BF and CO

also filed chapter 11 bankruptcy petitions in the Bankruptcy Court (Case Nos. 19-60607 and 19-




                                                2
  Case 20-60860        Doc 47      Filed 09/17/20 Entered 09/17/20 13:56:52               Desc Main
                                    Document     Page 3 of 29




60609, respectively) and are currently operating under confirmed plans of reorganization which

are dependent upon the income from the Debtor’s monthly rent payment.

        7.      While the Debtor held itself out to be a nonprofit entity, it generally charged

$18,000 to $27,000 for its service dogs, with the average fee of $25,000 (the “Fee”). This Fee

purportedly included not just the cost of the dog and initial orientation with the dog and the affected

individual and his/her family, but also ongoing support and training for two years after placement.

        8.      Because many individuals and families (each, a “Recipient”) could not afford the

Fee, the Debtor offered assistance in raising funds to pay for the service dogs. This assistance

would often come in the form of a “grant,” which would be offered on the condition that the

Recipient raised the balance of the funds, often through the support of friends and family. For

example, in the spring of 2020, the Debtor offered a $7,500 grant to a family that wanted a service

dog. The family raised $17,500, the balance of Fee, through their own contributions, family

members’ contributions, and employer matching funds. The Debtor represented that its dogs were

thoroughly evaluated as puppies and selected for their temperament, scenting ability, and health

and thereafter underwent rigorous training to become qualified service dogs. In reality, however,

the service dogs often had minimal training, even in basic house manners, and were nothing more

than cute, expensive puppies.

        9.      As a result of these practices, on May 7, 2018, the Commonwealth of Virginia filed

a complaint against the Debtor and Charles D. Warren, Jr., the Debtor’s founder and principal, in

the Circuit Court for Madison County alleging, among other things, violations of the Virginia

Consumer Protection Act and the Virginia Solicitation of Contributions laws against the Debtor

(the “State Court Litigation”).        Specifically, the Commonwealth alleges that the Debtor

misrepresented, inter alia: (a) the skills and abilities of the dogs, (b) the testing and training of the




                                                   3
  Case 20-60860        Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52            Desc Main
                                   Document     Page 4 of 29




dogs, (c) the assistance that would be provided and other services that were included in the Fee,

(d) how consumers could pay for the dog, and (e) why refunds were not permitted. The State

Court Litigation is still ongoing, and on July 31, 2020, the Bankruptcy Court entered an order

[Docket No. 43] granting relief from the automatic stay to the Commonwealth to continue the State

Court Litigation.

       10.     As listed on the Debtor’s Statement of Financial Affairs [Docket No.19] (the

“SOFA”), the Debtor had gross revenue of $1,300,000 in 2018, $980,000 in 2019, and $219,000

in 2020 through the Petition Date. Despite this apparently significant income, the Debtor had

virtually no assets as of the Petition Date.

       11.     Upon information and belief, the Trustee believes that , the Debtor, through Mr.

Warren and his family members, its Board of Directors, and related entities, liquidated, transferred,

and/or otherwise concealed all the Debtor’s assets The Trustee believes that the 2004 Parties have

information related to the dissipation of assets, the Debtor’s allegedly fraudulent activities, and

other claims and causes of action relevant to this Bankruptcy Case.

       12.     The Trustee has uncovered some evidence of suspected fraud and requires further

inquiry of the 2004 Parties’ relationship with the Debtor to fully investigate.

                                    REQUEST FOR RELIEF

       13.     By this Motion, the Trustee seeks to request documents and/or examinations of the

following parties:

       Family Parties (Exhibit A):

               a.      Charles D. Warren, Jr. (“Warren”);
               b.      Jacob M. Dudek-Warren a/k/a Jacob Dudek (“Dudek”); and
               c.      Marianne Warren (“Marianne”, and together with Warren and Dudek, the
                       “Family Parties”).




                                                 4
Case 20-60860     Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52       Desc Main
                              Document     Page 5 of 29




    Related Entities (Exhibit B):

           d.      Bordeaux Farms, LLC (“BF”);
           e.      Bordeaux Livestock, LLC (“BL”); and
           f.      Charitable Occasion, LLC (“CO”)
           g.      Somerset Labradors, LLC (“Somerset” and together with BF, BL, and CO,
                   the “Related Entities”).

    Board of Directors (Exhibit C):

           h.      Dr. Wendy R. Regal, DVM (“Regal”);
           i.      Harold Belkowitz (“Belkowitz”);
           j.      Jonathan Beach (“Beach”);
           k.      Virginia Rushing (“Rushing”); and
           l.      Ira Arbus (“Arbus”, together with Regal, Belkowitz, Beach, and Rushing,
                   the “Directors”).

    Financial Institution Parties (Exhibit D):

           m.      American Express (“AmEx”);
           n.      J.P. Morgan Chase Bank, N.A., d/b/a Chase Bank and Chase (“Chase”);
           o.      Authorize.net (“Authorize”);
           p.      Donor Drive (“DD”);
           q.      Wells Fargo Bank, N.A. (“Wells Fargo”);
           r.      Wex, Inc. (“Wex”); and
           s.      Truist Financial f/k/a BB&T (“Truist” and together with AmEx, Chase,
                   Authorize, DD, Wells Fargo, and Wex, the “Financial Institution
                   Parties”).

    Attorney Parties (Exhibit E):

           t.      Glen Koontz, Esq. (“Koontz”);
           u.      Mark Paullin, Esq. (“Paullin”);
           v.      Stephen Dunn (“Dunn”);
           w.      John B. Russell, Jr. (“Russell”); and
           x.      Spotts Fain PC (“SF”, and together with Koontz, Paullin, Dunn, and
                   Russell, the “Attorney Parties”).

    Former Employees (Exhibit F):

           y.      Tracy Stakley (“Stakley”);
           z.      Michelle Hyman (“Hyman”);
           aa.     Gabby Brock (“Brock”);
           bb.     Erin Gray (“Gray”);
           cc.     Ivan Petersel (“Petersel”);
           dd.     Robert Dalton (“Dalton”);



                                             5
  Case 20-60860        Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                   Document     Page 6 of 29




               ee.     Marcus Dean (“Dean”);
               ff.     Regina Ross-Schmid (“Ross”);
               gg.     Jessica Charrette (“Charrette”); and
               hh.     Kristin Reynolds (“Reynolds”, and together with Stakley, Hyman, Brock,
                       Gray, Petersel, Dalton, Dea, Ross, and Charrette, the “Former
                       Employees”).

       Accountant Parties (Exhibit G):

               ii.     Adams, Jenkins & Cheatham (“AJC”); and
               jj.     Frank E. Jenkins, CPA (“Jenkins” and together with AJC, the “Accountant
                       Parties”).

(collectively, and together with their respective present or former, foreign or domestic,

predecessors, successors, assigns, parents, subsidiaries, affiliates, associated entities, divisions,

branches, area or regional offices and departments, the “2004 Parties”).

                                      LEGAL ARGUMENT

       14.     The scope of a Rule 2004 examination is very broad. The purpose of the Rule 2004

examination is to aid in the discovery of assets, including potential causes of action, and if a third

person can be shown to have a relationship with the debtor’s affairs, the party is subject to a Rule

2004 examination. See In re Mantolesky, 14 B.R. 973, 977 (D. Mass. 1981). Courts within the

Fourth Circuit “long held that the scope of an examination under Bankruptcy Rule 2004 is

extremely wide; some going as far as saying that 2004 allows fishing expeditions.” In re Nucletron

Mfg. Corp., No. 93-34486S, 1994 WL 16191611, at *2 (Bankr. E.D. Va. Mar. 17, 1994); see also

In re Valley Forge Plaza Assocs., 109 B.R. 669, 674 (Bankr. E.D. Pa. 1990) (Bankruptcy Rule

2004 “permits a party invoking it to undertake a broad inquiry of the examiner, in the nature of a

‘fishing expedition.’”); In re Fearn, 96 B.R. 135, 137–38 (Bankr. S.D. Ohio 1989) (“It is well-

established that the scope of a Rule 2004 examination is very broad and great latitude of inquiry

is ordinarily permitted.”).




                                                  6
  Case 20-60860        Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52               Desc Main
                                   Document     Page 7 of 29




        15.     Bankruptcy Rule 2004(a) authorizes any party in interest to move the court for an

order authorizing the examination of any entity. Bankruptcy Rule 2004(b) provides that the scope

of the examination may relate “to acts, conduct, or property or to the liabilities and financial

condition of the debtor, or to any matter which may affect the administration of the debtor’s estate

. . . .” Fed R. Bank. P. 2004(b). Additionally, Bankruptcy Rules 2004(c) and 9016 allow a party

invoking Bankruptcy Rule 2004 to compel the attendance of an entity for examination and to

compel the production of documents from the entity that is the subject of the examination. Fed R.

Bank. P. 2004(c).

        16.     The Trustee believes that the 2004 Parties are in possession of information and data

that is essential to the investigation of the assets and liabilities of the Debtor’s estate and to trace

the flow of money in and out of the various bank accounts owned by the Debtor and/or entities

under the same control of Debtor, including, but not limited to, bank account statements, cancelled

checks, deposit slips, wire transmittal slips, signature cards, receipts, debit advices, credit advices,

remittances, and other supporting financial documents reflecting all deposit and withdrawal

activity.

        17.     In connection with the fulfillment of his duties under the Bankruptcy Code and in

connection with the on-going fraud and forensic investigation of the Debtor, the Trustee needs to

review the information and data in the possession of the 2004 Parties to fully understand various

transactions, payments, transfers, and other matters that will affect the administration of the estate.

This information is necessary to ascertain the assets of the Debtor’s bankruptcy estate and to

discover the existence of any avoidable transfers under chapter 5 and any other relevant provision

of the Bankruptcy Code.




                                                   7
  Case 20-60860        Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                   Document     Page 8 of 29




       18.       The Trustee respectfully requests that the Court authorize the Trustee to examine

the 2004 Parties to the fullest extent permitted by the Federal Rules of Bankruptcy Procedure 2004

and 9016 and empower him to take all actions necessary to implement said authority, including

but not limited to issuing and serving subpoenas for production of documents and for the

examination of witnesses from the 2004 Parties.

       19.       Bankruptcy Rule 2004 does not explicitly require that the movant provide any

notice to other parties. However, the Trustee will provide twenty-one days’ notice of this Motion

to the Debtor, Debtor’s counsel, the proposed 2004 Parties and/or their counsel (if known), the

Office of the United States Trustee, and all parties having filed a notice of appearance in the

Debtor’s case.

       20.       “Rule 2004 motions are generally granted ex parte, as was the case here, without

the advance notice required to be given in a contested matter.” In re Symington, 209 B.R. 678, 689

(Bankr. D. Md. 1997) (citing 9 Collier on Bankruptcy P 2004.01[2] (15th ed. rev. 1996)).

       21.       The Trustee will provide 21 days’ notice of the Motion to all prospective 2004

Parties and other parties in interest. Other jurisdictions only requires 7 days’ negative notice for

motions seeking relief under Bankruptcy Rule 2004. See, e.g., Bankr. E.D. Va. Local Rule 2004-

1. Thus, the Trustee is offering a longer notice period in this case, which is clearly sufficient.

       22.       Furthermore, the 2004 Parties will have an opportunity to seek relief from any

subpoena duly issued and served by the Trustee should they so choose. The Motion only seeks

entry of an order allowing the Trustee to begin his investigative process, which relief can be

granted on an ex-parte basis. See In re Symington, 209 B.R. at 689.




                                                  8
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52          Desc Main
                                  Document     Page 9 of 29




       23.     Local Rule 9013-1(G) further provides that in accordance with Rule 78 of the

Federal Rules of Civil Procedure, the Court may rule upon motions without an oral hearing, unless

otherwise required by the Bankruptcy Code, the Bankruptcy Rules, or these Local Rules.

       24.     Based upon the foregoing, the Trustee submits that notice of the instant Motion and

relief sought herein is sufficient, and that no additional or further notice or hearing should be

required. Accordingly, the Trustee submits that the Court may rule upon this Motion without oral

hearing pursuant to Local Rule 9013-1(G).

                                         CONCLUSION

       WHEREFORE, the Trustee requests: (i) that this Court enter an order, substantially in the

same form as the proposed order attached hereto as Exhibit H, granting the Motion; and (ii) such

other and further relief as this Court deems just and proper.

Dated: September 17, 2020                             Respectfully submitted,

                                                      /s/ Robert S. Westermann
                                                      Robert S. Westermann (VSB No. 43294)
                                                      Kristen E. Burgers (VSB No. 67997)
                                                      Brittany B. Falabella (VSB No. 80131)
                                                      HIRSCHLER FLEISCHER, PC
                                                      The Edgeworth Building
                                                      2100 East Cary Street
                                                      Post Office Box 500
                                                      Richmond, Virginia 23218-0500
                                                      Telephone:     804.771.9500
                                                      Facsimile:     804.644.0957
                                                      E-mail: rwestermann@hirschlerlaw.com
                                                              kburgers@hirschlerlaw.com
                                                              bfalabella@hirschlerlaw.com

                                                      Counsel for W. Stephen Scott, Chapter 7
                                                      Trustee of the Estate of Service Dogs by
                                                      Warren Retrievers, Inc.




                                                 9
  Case 20-60860       Doc 47      Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                  Document      Page 10 of 29




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 17, 2020, I caused a true and correct copy of the
foregoing Motion to be served using this Court’s CM/ECF electronic case management system
on all parties receiving electronic notice in this case. I also certify that on September 17, 2020, I
served the foregoing Motion by first class-U.S. mail, postage prepaid, on the attached service
list.



                                                                /s/ Robert S. Westermann
                                                                      Counsel




                                                 10
  Case 20-60860             Doc 47   Filed 09/17/20 Entered 09/17/20 13:56:52      Desc Main
                                     Document      Page 11 of 29




                                               Service List

Charles D. Warren, Jr.                  Jacob M. Dudek-Warren                Marianne Warren
PO Box 647                              PO Box 647                           6140 Pine Slash Road
Madison, VA 22727                       Madison, VA 22727                    Mechanicsville, VA 23116




Bordeaux Farms, LLC                     Bordeaux Livestock, LLC              Charitable Occasions, LLC
c/o Charles D. Warren Jr.               c/o Charles D. Warren Jr.            c/o Glen Franklin Koontz
1543 Beahm Town Road                    1543 Beahm Town Road                 Post Office Box 1176, 4 Barnett
Culpeper, VA 22701                      Culpeper, VA 22701                   Street
                                                                             Berryville, VA 22611


Dr. Wendy R. Regal                      Harold Belkowitz                     Jonathan Beach
1222 Townbrook Crossing                 Belkowitz Law, PLLC                  79 Hammond Lane, Suite 2
Charlottesville, VA 22901               10427 North Street, Suite 200        Plattsburgh, NY 12901
                                        Fairfax, VA 22030



Virginia Rushing                        Ira Arbus                            American Express
11298 James Monroe Hwy                  14471 Chamberry Circle               c/o Angel Woodard
Culpeper, VA 22701                      Haymarket, VA 20169                  59 Grady Street
                                                                             Chesapeake, VA 23324



J.P. Morgan Chase Bank, NA              Authorize.net                        Donor Drive
James Dimon, President                  Alfred F. Kelly Jr.                  Marc Reubner, CEO
383 Madison Avenue, 41st Floor          President and CEO                    30 West Third Street
New York, NY 10017                      2901 N Ashton Boulevard, Suite 500   Cincinnati, OH 05202
                                        Lehi, UT, 84043-5794


Wells Fargo, NA                         Wex Bank                             Truist Financial f/k/a BB&T
c/o Clayton M. Bernard                  Steve Elder                          Robert J. Johnson Jr.
Ninth Street Office Building            Senior Vice President                200 West Second Street
Suite 723                               1 Hancock Street                     Winston-Salem, NC 27101
Richmond, VA 23219                      Portland, ME 04101


Glen F. Koontz, Esquire                 Mark Paullin, Esquire                Stephen E. Dunn, Esquire
4 Barnett Street                        575-A Southlake Boulevard            201 Enterprise Drive, Suite A
Berryville, VA 22611-1104               Richmond, VA 23236                   Forest, VA 24551




John B. Russell, Jr.                    Tracy Stakely                        Michelle Hyman
2621 Promenade Parkway, Suite 102       2511 Holt Street                     16012 Caminito de las Noches
Midlothian, VA 23113                    Ashland, KY 41101                    San Diego, CA 92129-3344




                                                     11
  Case 20-60860            Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52   Desc Main
                                      Document      Page 12 of 29




Gabby Brock                              Erin Gray                         Ivan Petersel
9904 Par Drive                           1747 Bair Road                    3 Rexal Court
Nokesville, VA 20181                     Punxsutawney, PA 15767            New City, NY 10956




Robert Dalton                            Marcus Dean                       Regina Ross-Schmid
1035 Mud Road                            1923 Oneals Road                  16 Erlewine Court
Madison, VA 22727                        Madison, VA 22727                 Ogallala, NE 69153-7110




Jessica Charrette                        Kristen Reynolds                  Adams, Jenkins & Cheatham
1232 9th Street NW                       8972 Brewer Creek Place           231 Wylderose Drive
Washington, DC 20001                     Manassas, VA 20109                Midlothian, VA 23113




Frank E. Jenkins, CPA                    Somerset Labradors, LLC            W. Stephen Scott, Esq.
231 Wylderose Drive                      c/o Charles D. Warren, Jr.         PO Box 1312
Midlothian, VA 23113                     1543 Beahm Town Road               Charlottesville, VA 22902
                                         Culpepper, VA 22701



Office of the United States Trustee
210 First Street, Suite 505
Roanoke, VA 24011




                                                      12
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                 Document      Page 13 of 29




                               EXHIBIT A – FAMILY PARTIES


This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon Charles D. Warren, Jr.
(“Warren”), Jacob M. Dudek-Warren a/k/a Jacob Dudek (“Dudek”), and Marianne Warren
(“Marrianne”, and together with Warren and Dudek, the “Family Parties”) for records in your
possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from October 15, 2010 to the
present.


       1.      All documents previously produced to the Commonwealth of Virginia in response
               to a subpoena or other legal process in Commonwealth of Virginia v. Service Dogs
               by Warren Retrievers, Inc., f/k/a Guardian Angel Service Dogs, Inc., et al., Case
               No. CL18003705-00, pending before the Circuit Court for Madison County,
               Virginia.

       2.      Complete records during the relevant time period of bank accounts, investment
               accounts, depositary accounts, or other accounts, of any kind whatsoever, now or
               formerly held by or managed by the Debtor alone or in concert with others.

       3.      Complete records during the relevant time period of all transfers any assets,
               including but not limited to cash or other liquid assets, tangible and intangible
               personal property, and real property to, from, and / or among the Debtor and any
               one or more of the Family Parties.

       4.      Complete records of Warren’s military service.

       5.      Complete records of Warren’s expertise training service dogs.

       6.      Complete records of Warren's and Dudek's expertise in operating a not-for-profit
               entity.
Case 20-60860   Doc 47    Filed 09/17/20 Entered 09/17/20 13:56:52            Desc Main
                          Document      Page 14 of 29




    7.   Complete records of any loans or charitable donations you made to the Debtor,
         Bordeaux Farms, LLC, Bordeaux Livestock, LLC, Charitable Occasion, LLC,
         and/or Somerset Labradors, LLC during the relevant time period.

    8.   Copies of each Family Member’s individual federal and state tax returns for the tax
         years 2015 through 2019.

    9.   Complete records of any assets acquired by any one or more Family Members with
         a purchase price in excess of $10,000 during the relevant time period.




                                          2
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                 Document      Page 15 of 29




                             EXHIBIT B – RELATED ENTITIES

This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon Bordeaux Farms, LLC
(“BF”); Bordeaux Livestock, LLC (“BL”); Charitable Occasion, LLC (“CO”); and Somerset
Labradors, LLC (“Somerset” and together with BF, BL, and CO, the “Related Entities”) and, as
applicable, present or former, foreign or domestic, predecessors, successors, assigns, parents,
subsidiaries, affiliates, associated entities, divisions, branches, area or regional offices and
departments for records in your possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from October 15, 2010 to the
present.


       1.      All documents previously produced to the Commonwealth of Virginia in response
               to a subpoena or other legal process in Commonwealth of Virginia v. Service Dogs
               by Warren Retrievers, Inc., f/k/a Guardian Angel Service Dogs, Inc., et al., Case
               No. CL18003705-00, pending before the Circuit Court for Madison County,
               Virginia.

       2.      Complete records of entity organizational documents, including but not limited to
               certificates of formation, articles of organization, amendments thereto, annual and
               other filings with the Virginia State Corporation Commission, reinstatements,
               written resolutions and consents, organizational charts, management structure,
               meeting minutes, etc.

       3.      Complete records of each Related Entity’s mission statement, business plan,
               marketing plan, and strategic plan, as applicable.

       4.      Complete records evidencing nonprofit status and filings in furtherance of
               charitable entity status made with any one or more states.

       5.      Copies of each Related Entity’s individual federal and state tax returns for the tax
               years 2015 through 2019.
Case 20-60860   Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52            Desc Main
                           Document      Page 16 of 29




    6.   Copies of financial statements (whether audited or not) for each of the Related
         Entities for each year during the relevant time period, including but not limited to
         a year-end balance sheet, income statement, profit/loss statement, cash-flow
         statement, and depreciation schedule.

    7.   Complete records during the relevant time period of bank accounts, investment
         accounts, depositary accounts, or other accounts, of any kind whatsoever, now or
         formerly held by or managed by any one or more Related Entities alone or in
         concert with others.

    8.   Complete records during the relevant time period of all transfers during the relevant
         time period of any assets, including but not limited to cash or other liquid assets,
         tangible and intangible personal property, and real property to, from, and / or among
         the Debtor and one or more of the Related Entities.

    9.   Complete records of any assets acquired by any one or more Related Entities with
         a purchase price in excess of $10,000 during the relevant time period.




                                           2
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                 Document      Page 17 of 29




                                  EXHIBIT C – DIRECTORS


This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon Dr. Wendy R. Regal, DMV
(“Regal”), Harold Belkowitz (“Belkowitz”), Jonathan Beach (“Beach”), Virginia Rushing
(“Rushing”), and Ira Arbus (“Arbus”, and together with Regal, Belkowitz, Beach, and Rushing,
the “Directors”) for records in your possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from May 29, 2015 to the
present.


       1.      All documents previously produced to the Commonwealth of Virginia in response
               to a subpoena or other legal process in Commonwealth of Virginia v. Service Dogs
               by Warren Retrievers, Inc., f/k/a Guardian Angel Service Dogs, Inc., et al., Case
               No. CL18003705-00, pending before the Circuit Court for Madison County,
               Virginia. (the “State Court Litigation”).

       2.      Complete records of all meetings held by the members of the Board of Directors
               during the relevant time period, including but not limited to minutes, resolutions,
               authorizations, and written consents.

       3.      Complete records of any insurance policies maintained by the Debtor which include
               Directors’ and Officers’ liability insurance

       4.      Complete records during the relevant time period of all transfers of any assets,
               including but not limited to cash or other liquid assets, tangible and intangible
               personal property, and real property to, from, and / or among the Debtor, and any
               one or more Directors.

       5.      Complete records during the relevant time period concerning any and all meetings
               or discussions related to any financial decisions made by the Debtor, including but
               not limited to decisions related to acquisitions of assets in excess of $10,000, the
               incurrence of debt, the determination of employee salaries (including the salary
Case 20-60860    Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52              Desc Main
                            Document      Page 18 of 29




          paid to Charles D. Warren, Jr.), the payment of recurring expenses, and the
          awarding of grants to customers.

    6.    Complete records during the relevant time period evidencing the Debtor’s
          relationship with Juvenile Diabetes Research Foundation or any other organization
          connected to the mission of the Debtor and the Directors’ understanding thereof.

    7.    Complete records during the relevant time period as to how the Debtor obtained
          puppies, the screening process for such puppies, and the amounts paid for puppies.

    8.    Complete records relating to complaints received by the Directors from individuals
          or entities purchasing dogs, including but not limited to the nature of each
          complaint, the investigative process, the results of each investigation, and the action
          (if any) taken by the Directors in response to each complaint.

    9.    Complete records related to any disciplinary or corrective action taken by the
          Directors with respect to Mr. Warren and or his spouse, Jacob M. Dudek-Warren.

    10.   Complete records related to the decision of the Directors to authorize the Debtor’s
          bankruptcy filing, including but not limited to minutes, resolutions, authorizations,
          consents, discussions, and votes.

    11.   Complete records related to the decision of the Directors to liquidate the Debtor’s
          assets prior to the bankruptcy filing, including but not limited to valuations,
          consultations with experts, research, analyses, minutes, resolutions, authorizations,
          consents, discussions, and votes.




                                            2
  Case 20-60860       Doc 47      Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                  Document      Page 19 of 29




                    EXHIBIT D – FINANCIAL INSTITUTION PARTIES

This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon American Express
(“AmEx”), J.P. Morgan Chase Bank, N.A., d/b/a Chase Bank and Chase (“Chase”), Authorize.net
(“Authorize”), Donor Drive (“DD”), Wex, Inc. (“Wex”), Wells Fargo Bank, N.A. (“Wells
Fargo”) and Truist Financial f/k/a BB&T (“Truist” and together with AmEx, Chase, Authorize,
DD, Wex, and Wells Fargo, the “Financial Institution Parties”) and, as applicable, present or
former, foreign or domestic, predecessors, successors, assigns, parents, subsidiaries, affiliates,
associated entities, divisions, branches, area or regional offices and departments for records in your
possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from May 29, 2015 to the
present.


       1.      Complete records during the relevant time period of security accounts, investment
               accounts, bank accounts, depositary or other accounts, of any kind whatsoever, now
               or formerly held by or managed by the Debtor, Bordeaux Farms, LLC, Bordeaux
               Livestock, LLC, Charitable Occasion, LLC, Somerset Labradors, LLC, Charles D.
               Warren, Jr., and/or Jacob M. Dudek-Warren a/k/a Jacob Dudek alone or in concert
               with others.

       2.      Complete records during the relevant time period of investments, investment
               relationships, investment accounts, and bank or credit accounts in which the
               Debtor, Charles D. Warren, Jr., Jacob M. Dudek-Warren a/k/a Jacob Dudek, and
               Marianne Warren, Bordeaux Farms, LLC, Bordeaux Livestock, LLC, Charitable
               Occasion, LLC, and/or Somerset Labradors, LLC had any interest (including
               ownership, management, possessory, joint, individual, control or other).

       3.      Complete records of any financial applications made by the Debtor, Charles D.
               Warren, Jr., Jacob M. Dudek-Warren a/k/a Jacob Dudek, and Marianne Warren,
               Bordeaux Farms, LLC, Bordeaux Livestock, LLC, Charitable Occasion, LLC,
               and/or Somerset Labradors, LLC for credit, including but not limited to credit cards,
               bank loans, and other purchase money loans.
Case 20-60860   Doc 47    Filed 09/17/20 Entered 09/17/20 13:56:52           Desc Main
                          Document      Page 20 of 29




    4.   Complete records of internal communications, evaluations, and analyses with
         respect to the financial condition of the Debtor, Charles D. Warren, Jr., Jacob M.
         Dudek-Warren a/k/a Jacob Dudek, and Marianne Warren, Bordeaux Farms, LLC,
         Bordeaux Livestock, LLC, Charitable Occasion, LLC, and/or Somerset Labradors,
         LLC and your potential remedies against such party(ies).




                                         2
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                 Document      Page 21 of 29




                             EXHIBIT E – ATTORNEY PARTIES


This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon Glen Koontz, Esq
(“Koontz”), Mark Paullin, Esq. (“Paullin”), Stephen Dunn (“Dunn”), John B. Russell, Jr.
(“Russell”), and Spotts Fain PC (“SF” and together with Koontz, Paullin, and Dunn, the
“Attorney Parties”) for records in your possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from May 29, 2015 to the
present.


       1.      All documents previously produced to the Commonwealth of Virginia in response
               to a subpoena or other legal process in Commonwealth of Virginia v. Service Dogs
               by Warren Retrievers, Inc., f/k/a Guardian Angel Service Dogs, Inc., et al., Case
               No. CL18003705-00, pending before the Circuit Court for Madison County,
               Virginia.

       2.      Complete records during the relevant time period of escrow, client trust or other
               accounts, of any kind whatsoever, now or formerly held for the benefit of the
               Debtor, Charles D. Warren, Jr., Bordeaux Farms, LLC, Bordeaux Livestock, LLC,
               Charitable Occasions, LLC, and/or Somerset Labradors, LLC (collectively, the
               “Client Parties”), alone or in concert with others.

       3.      Complete records during the relevant time period of all transfers of any assets,
               including but not limited to cash or other liquid assets, tangible and intangible
               personal property, and real property to, from, and / or among any one or more Client
               Parties and any one or more Attorney Parties.

       4.      Complete records during the relevant time period concerning any and all meetings,
               discussions, or e-mails related to the Debtor’s finances and/or operations, including
               but not limited to , cash management policies, risk management policies, non-profit
               status, customer complaints alleged against the Debtor and/or Mr. Warren, and/or
               the liquidation of the Debtor’s assets.
  Case 20-60860       Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                 Document      Page 22 of 29




                            EXHIBIT F – FORMER EMPLOYEES


This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon Tracy Stakley
(“Stackley”), Michelle Hyman (“Hyman”), Gabby Brock (“Brock”), Erin Gray (“Gray”), Ivan
Petersel (“Petersel”), Robert Dalton (“Dalton”), Marcus Dean (“Dean”), Regina Ross-Schmid
(“Ross”), Jessica Charrette (“Charette”), and Kristin Reynolds (“Reynolds”, and together with
Stackley, Hyman, Brock, Gray, Petersel, Dalton, Dean, Ross, and Charette, the “Former
Employees”) for records in your possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from May 29, 2015 to the
present.


       1.      All documents previously produced to the Commonwealth of Virginia in response
               to a subpoena or other legal process in Commonwealth of Virginia v. Service Dogs
               by Warren Retrievers, Inc., f/k/a Guardian Angel Service Dogs, Inc., et al., Case
               No. CL18003705-00, pending before the Circuit Court for Madison County,
               Virginia.

       2.      Complete records of your job description, your experience and qualifications for
               such job, your dates of employment, and your salary during the period of
               employment.

       3.      Complete records during the relevant time period concerning any and all meetings,
               correspondence (oral or written), or discussions related to the finances and / or
               operations of the Debtor, including but not limited to cash management policies,
               risk management policies, non-profit status, customer complaints alleged against
               the Debtor and/or Charles D. Warren, Jr., and/or the liquidation of the Debtor’s
               assets.

       4.       Complete records during the relevant time period of all transfers of any assets,
               including but not limited to cash or other liquid assets, tangible and intangible
               personal property, and real property to, from, and / or among Charles D. Warren,
Case 20-60860   Doc 47    Filed 09/17/20 Entered 09/17/20 13:56:52           Desc Main
                          Document      Page 23 of 29




         Jr., Bordeaux Farms, LLC, Bordeaux Livestock, LLC, Charitable Occasions, LLC,
         and/or Somerset Labradors, LLC and any one or more Former Employees.

    5.   Complete records during the relevant time period as to how the Debtor obtained
         puppies, the screening process for such puppies, and the amounts paid for puppies.




                                         2
  Case 20-60860       Doc 47      Filed 09/17/20 Entered 09/17/20 13:56:52             Desc Main
                                  Document      Page 24 of 29




                           EXHIBIT G – ACCOUNTANT PARTIES

This request is made by W. Stephen Scott, the duly-appointed chapter 7 trustee for the bankruptcy
estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”) upon Adams Jenkins &
Cheatham (“AJC”); Frank E. Jenkins, CPA (“Jenkins”, and together with AJC, the “Accountant
Parties” and, as applicable, present or former, foreign or domestic, predecessors, successors,
assigns, parents, subsidiaries, affiliates, associated entities, divisions, branches, area or regional
offices and departments for records in your possession, custody, or control.

For the purpose of this request, “complete records” shall mean any loans, promissory notes,
security agreements, annuities, contracts, agreements, documents related to proposed or
contemplated loans or other agreements, checks, joint checks, check registers, pay advices,
receipts, wire transfers, credit card statements, invoices, bills, accounts payables or receivables,
ledgers, deeds, bills of sale, deeds of trust, mortgages, documents of title, documents pertaining to
the sale, transfer, or ownership of property, correspondence, emails, notes, memoranda, legal
pleadings, accounting journals, general ledgers, income statements, balance sheets, financial
statements, tax records, insurance policies, corporate minutes, articles of organization, bylaws and
any other documents whatsoever relating to the matter as to which the request is made.

For the purpose of this request, “relevant time period” shall mean from May 29, 2015 to the
present.

       1.      All documents previously produced to the Commonwealth of Virginia in response
               to a subpoena or other legal process in Commonwealth of Virginia v. Service Dogs
               by Warren Retrievers, Inc., f/k/a Guardian Angel Service Dogs, Inc., et al., Case
               No. CL18003705-00, pending before the Circuit Court for Madison County,
               Virginia.

       2.      Complete financial records and reports during the relevant time period with respect
               to the Debtor, Charles D. Warren, Jr., Bordeaux Farms, LLC, Bordeaux Livestock,
               LLC, Charitable Occasions, LLC, and/or Somerset Labradors, LLC (collectively,
               the “Related Parties”) including but not limited to (a) year-end balance sheets,
               income statements, and cash flow statements, (b) business projections, (c) state and
               federal tax returns and all documents prepared in connection with the preparation
               of tax returns, (d) state and federal filings and related documents prepared in
               connection with any entity’s nonprofits status, and (e) all records kept in the
               ordinary course of business, whether provided to the Accounting Parties by the
               Related Parties or generated by the Accounting Parties for the benefit of the Related
               Parties.

       3.      Complete records of all accounts, of any kind whatsoever, now or formerly held by
               or for the benefit of the Debtor and/or the Related Parties alone or in concert with
               others.

       4.      Complete records during the relevant time period of all transfers of any assets,
               including but not limited to cash or other liquid assets, tangible and intangible
Case 20-60860   Doc 47    Filed 09/17/20 Entered 09/17/20 13:56:52            Desc Main
                          Document      Page 25 of 29




         personal property, and real property to, from, and / or among the Related Parties
         and/or any one or more Accountant Parties.

    5.   Complete records during the relevant time period concerning any and all meetings,
         correspondence (verbal or written) and/ or discussions with the Related Parties
         related to the finances and / or operations of the Debtor, including but not limited
         to cash management policies, risk management policies, non-profit status, customer
         complaints alleged against the Debtor and/or Charles D. Warren, Jr., and/or the
         liquidation of the Debtor’s assets.

    6.   Complete records during the relevant time period of any due diligence performed
         with respect to or on behalf of the Related Parties.




                                          2
Case 20-60860   Doc 47   Filed 09/17/20 Entered 09/17/20 13:56:52   Desc Main
                         Document      Page 26 of 29




                                EXHIBIT H

                              (Proposed Order)
     Case 20-60860        Doc 47    Filed 09/17/20 Entered 09/17/20 13:56:52        Desc Main
                                    Document      Page 27 of 29




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division


    In re:

    SERVICE DOGS BY WARREN                             Case No. 20-60860-RBC
    RETRIEVERS, INC.,                                  Chapter 7

    Debtor.


     ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION FOR EXAMINATION OF
      CERTAIN PARTIES PURSUANT TO RULE 2004 OF THE FEDERAL RULES
                      OF BANKRUPTCY PROCEDURE

             This matter came before the Court upon the Chapter 7 Trustee’s Motion for Examination

of Certain Parties Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

“Motion”)1 filed by W. Stephen Scott (the “Trustee”), in his capacity as the Chapter 7 Trustee for

the bankruptcy estate of Service Dogs by Warren Retrievers, Inc. (the “Debtor”), by and through

his undersigned counsel, for entry of an order pursuant to Rule 2004 of the Federal Rules of



1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.


                                                   2
  Case 20-60860        Doc 47     Filed 09/17/20 Entered 09/17/20 13:56:52           Desc Main
                                  Document      Page 28 of 29




Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(G) of the Local Rules (the

“Local Rules”) of the United States Bankruptcy Court for the Western District of Virginia (the

“Court”) compelling the 2004 Parties as identified in the Motion to produce certain documents

and submit to examination(s) pursuant to Bankruptcy Rule 2004. It appears to the Court that the

Motion and Notice thereof were properly served on all necessary parties and that no objections

have been filed. Accordingly, it is:

        ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

        1.      The Motion is GRANTED pursuant to the terms set forth in the Motion and herein;

and it is further

        2.      ORDERED that the Trustee is authorized to examine the 2004 Parties to the fullest

extent permitted by the Federal Rules of Bankruptcy Procedure 2004 and 9016 and is further

authorized and empowered to take all actions necessary to implement said authority, including but

not limited to issuing and serving subpoenas for production of documents and for the examination

of witnesses; and it is further

        3.      ORDERED that the Court shall retain jurisdiction to interpret, clarify, supplement,

and/or enforce this Order; and it is further

        4.      ORDERED that the terms of this Order are immediately enforceable and not

subject to any applicable stay.

                                         **End of Order**




                                                 3
  Case 20-60860       Doc 47    Filed 09/17/20 Entered 09/17/20 13:56:52   Desc Main
                                Document      Page 29 of 29




We ask for this:

  /s/ Draft
Robert S. Westermann (VSB No. 43294)
Kristen E. Burgers (VSB No. 67997)
Brittany B. Falabella (VSB No. 80131)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:     804.771.9500
Facsimile:     804.644.0957
E-mail: rwestermann@hirschlerlaw.com
        kburgers@hirschlerlaw.com
        bfalabella@hirschlerlaw.com

Counsel for W. Stephen Scott, Chapter 7 Trustee
of the Estate of Service Dogs by Warren Retrievers, Inc.



Seen and no objection:

  /s/ Draft
B. Webb King (VSB No. 47044)
OFFICE OF THE U.S. TRUSTEE
210 First Street, Suite 505
Roanoke, Virginia 24011
Phone:          (540) 857-2806
Facsimile:     (540) 857-2844 (fax)
Email:         Webb.King@usdoj.gov

Office of the U.S. Trustee




                                               4
